         Case 1:18-cv-02223-GBD-SN Document 183 Filed 08/12/20 Page 1 of 5

                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                       32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                     1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029         Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                             (206) 516-3880
        __________                                        __________                                __________

                              Elisha Barron
                                                                                      E-Mail EBarron@susmangodfrey.com
                       Direct Dial (212) 729-2013


          July 20, 2020

          Via E-Mail and ECF

          The Honorable Sarah Netburn
          United States Magistrate Judge
          Thurgood Marshall Courthouse
          40 Foley Square, Room 430
          New York, NY 10007

          Re:       Rich v. Fox News Network LLC et al., No. 18-cv-2223

          Dear Judge Netburn:

                  In response to the Court’s order last week, Fox agreed to produce a subset
          of the documents Fox withheld, which they now concede are not privileged. 1 Fox
          also produced a document-by-document log of 615 documents, for which it
          continues to assert a claim of privilege, in the custodial files for Malia Zimmerman,
          Adam Housley, and Greg Wilson.

                  Plaintiffs appreciate the Court’s assistance in obtaining certain documents
          and a log for three custodians confirming Plaintiffs’ allegation that Fox and
          Butowsky collaborated extensively on a shared political agenda. Plaintiffs at this
          time seek limited further relief: (1) that Fox either produce, or furnish a document-
          by-document log for the remaining documents raised by Plaintiffs’ letter motion to
          compel; (2) that Fox produce 16 of the 615 withheld documents because they relate
          directly to Rich/Wikileaks newsgathering (see Ex. A); and (3) that Fox produce
          documents reflecting Wheeler’s appearances on Fox (including 19 documents
          reflected on Fox’s log), because they are highly relevant and not protected
          newsgathering (see Ex. B). This limited relief is fair and necessary to preserve


          1
            Fox included these documents in a production of over 3,500 documents produced
          a few hours before the filing of this letter, and declined to segregate or identify the
          documents relevant to this motion to compel. Therefore, Plaintiffs do not know how
          many documents there are or any other details about the documents.
Case 1:18-cv-02223-GBD-SN Document 183 Filed 08/12/20 Page 2 of 5

July 20, 2020
Page 2

Plaintiffs’ right to seek, at the appropriate time, any remedies relating to Fox’s
improper use of the privilege as a both a sword and a shield.

       A. The Court Should Order Fox to Produce or Log the Remaining
          Documents at Issue on Plaintiffs’ Motion

        Plaintiffs respectfully request that Fox be ordered to produce or log the
remainder of the documents it has withheld, and which were presented in Plaintiffs’
prior letter motion. 2 Consistent with this Court’s ruling, and as Fox’s log of the
Zimmerman, Housley, and Wilson documents confirms, the documents are relevant
because they address Fox’s interactions with Wheeler and Butowsky during the
precise time period Fox and Butowsky collaborated on the Seth Rich articles. The
documents have already been collected based on agreed custodians and agreed
search terms; and there are far fewer than 2,000 documents remaining in the set.
There is no basis under Rule 26 for Fox not to produce or log the remaining
documents. Without a log of these documents, Plaintiffs will be unable to challenge
any improperly withheld documents, or to ensure that Fox does not make arguments
to which the withheld documents would be relevant.

         There is a reason Fox attempted to avoid producing a document-by-
document log of even the Zimmerman, Housley, and Wilson documents. Fox’s
limited log shows what Plaintiffs have always alleged: Reporters and editors at Fox
worked extensively with Wheeler and Butowsky to fuel a number of politically
motivated conspiracy theories before and during the time Fox published the Seth
Rich articles. These include claims that the State Department was responsible for
the consulate attack in Benghazi and alleged Clinton foundation theft, as well as
the Seth Rich/Wikileaks conspiracy. 3 Far from an aberration, this was Fox’s modus
operandi. In fact, as the unredacted document attached to Plaintiffs’ June 23, 2020
letter already shows, these different theories were part of a unitary political agenda
shared by Butowsky and Fox. 6/23 Letter, Ex. H (filed under seal). Fox’s letter
confirms that it will “vigorously dispute” that it worked with Wheeler and
Butowsky on “politically motivated” stories, 7/15/20 Fox Letter at 3 (Dkt. 162), but
the privilege log itself lays that argument to rest.

        These other stories cannot be neatly quarantined from the Seth Rich story.
For example, Wheeler testified that at his first in-person meeting with Zimmerman
and Butowsky about Seth Rich on February 28, 2017, also present was “a former
military guy. I think he had something to do with Benghazi.” Wheeler Deposition
Tr. 11-18-19 at 73-74 (Ex. C). Fox’s redactions of produced documents confirm
that Butowsky and Zimmerman worked together extensively in 2016-2017 on an
agenda of which Seth Rich was one part. For example, FoxNews0003935 is a
February 14, 2017 email from Zimmerman to Butowsky about “[t]wo main things

2
  These remaining documents hit on the terms “Butowsky” and “Wheeler” in the
custody of the agreed custodians other than Zimmerman, Housley, and Wilson.
3
  For example: 111 entries reference Benghazi or the related “Blue Mountain, 23
entries reference “HRC” (Hillary R. Clinton), and 43 entries reference “Clinton.”
Case 1:18-cv-02223-GBD-SN Document 183 Filed 08/12/20 Page 3 of 5

July 20, 2020
Page 3

for your DC trip:” “Wikileaks info update from DC FBI/DOJ on the files from Seth
Rich”; “Comment from Seth Rich’s girlfriend or friends”; redaction for unrelated
news coverage. (Ex. D). FoxNews0004049 is a March 4, 2017 email from
Butowsky to Zimmerman with a redacted subject line, where the only text is “Good
Morning. So so so much going on related to Seth rich. Please call me.” (Ex. E).
Exhibit H to Plaintiffs’ June 23 pre-motion reply, showing Butowsky providing
Housley a laundry list of political agenda items, is another example.

        Plaintiffs are mindful of the newsgathering privilege, but remain concerned
that Fox intends to improperly use the privilege as both a sword and shield. Fox
should not be allowed to raise defenses regarding the legitimacy of its
newsgathering or the breadth of its interactions with Wheeler and Butowsky while
withholding documents that would rebut these arguments. See Sharon v. Time, Inc.,
599 F. Supp. 538, 582 (S.D.N.Y. 1984) (“[S]ection 79–h is a shield, and no more.”
Witness may not “insulate his reliance on sources from further inquiry merely by
claiming that he has often used a source in the past and that the information he
received was always reliable.”); Greenberg v. CBS Inc., 69 A.D.2d 693, 709 (1979)
(“At trial, if the defendants opt to rely on their statutory privilege, they should be
precluded from any use of those sources and information as proof of verification or
evidence of responsibility. On the other hand, if they choose to fully disclose their
investigation, no limitation of the defense will occur.”). At this time, Plaintiffs
simply request production of whatever documents Fox now concedes are not
privileged, and a full log of the documents withheld, so Plaintiffs may consider how
to address these issues as they arise in the future.

       B. Sixteen Documents Were Improperly Withheld And Are Directly
          Relevant to the Seth Rich Articles

        Plaintiffs seek production of 16 documents (out of 615) that are directly
relevant. Fox already agreed to produce documents to Plaintiffs that go to the
newsgathering techniques used for the Seth Rich articles. See 3/10 Tr. at 6-7 (Fox
is producing certain newsgathering materials because it “would expect that
[Plaintiffs] would have argument that many of the documents they are seeking are
central to the claims.”). The 16 documents described below do not relate to other
news stories at all – they are directly relevant to the sourcing for the Seth Rich
articles and Fox’s retraction. These documents have already been collected,
reviewed, and logged. There is no burden on Fox, and the documents can be
produced highly confidential. A list of the bates numbers for these documents is
attached as Exhibit A.

        Wikileaks: FoxNews_Priv_273 is an email from Zimmerman to Butowsky
and Housley re: “dirt on [Bernie] [S]anders from Hillary Clinton team on
wikileaks” dated April 14, 2017, just one month before the publication of the Seth
Rich articles. FoxNews_Priv_510 is an October 10, 2016 email from Zimmerman
to Butowsky re: “Fw: thought you might want this – from Wikileaks” and attaching
a “State Department Document.” These documents should be produced as they hit
on the term Wikileaks as well as Butowsky.
Case 1:18-cv-02223-GBD-SN Document 183 Filed 08/12/20 Page 4 of 5

July 20, 2020
Page 4

        Nunes: Twelve entries on the log reflect correspondence in the relevant
timeframe between Zimmerman, Butowsky, and Housley about Congressman
Devin Nunes. Documents that have already been produced in this case show the
relevance of Nunes, and his staffer Kash Patel (known as D-O), to the Seth Rich
articles. On March 13, 2017, for example, Butowsky sent Zimmerman and Wheeler
a video that prompted Zimmerman to respond, “That’s why Devin Nunes needs to
help us or get his guy to. . . .” Wheeler0000216 (Ex. F). Butowsky responded, “I
will get very aggressive with Devin over the weekend.” Id. Wheeler testified that
the discussion was about “the Russian narrative or the hacking narrative.” Wheeler
Tr. 209–10 (Ex. C).

       Plaintiffs requested (and even raised with the Court) that Fox include the
terms “Nunes,” “Kash,” “Patel” and “Dee O” in its searches of Zimmerman,
Butowsky, and Housley’s files. See 2/27/20 Letter at 3 (Ex. G). Fox refused. See
id. Worse, after refusing, Fox redacted as a “confidential source” the name “D-O”
on documents it produced showing that Patel was scheduled to meet with Wheeler
and Detective DellaCamera just 4 days before the Zimmerman article was
published. Compare FoxNews0004022 (Ex. H) (excerpted below) with
Wheeler00000577 (Ex. I) (showing that the redacted name is “D-O”).




Fox should not be allowed to unilaterally decide, over Plaintiffs’ protest, that Nunes
is not relevant, redact information showing otherwise, and withhold as “unrelated”
documents that contradict its position.

        Fox’s Knowledge of Butowsky’s Role: Greg Wilson was a Fox editor who
worked on the Seth Rich articles and their retraction. Fox argued that it is not
responsible for Butowsky’s conduct, and asserted that Mr. Wilson, “did not even
know who Butowsky was until after the article was published” and “ignor[ed]”
Butowsky’s post-retraction outreach. 5/11 Letter at 2-3 (Ex. J) (emphasis in
original). But FoxNews_Priv_0235 reflects a May 12, 2017 email from Wilson to
Zimmerman, which hits on the term “Butowsky.” This communication, 4 days
before the article was published, directly rebuts Fox’s claim that Wilson did not
know who Butowsky was. It should be produced as should any other Wilson
document relating to Butowsky. See also BUTOWSKY0003142 (June 9, 2017
email from Wilson to Butowsky post-retraction stating, “I still believe we will be
vindicated.”) (Ex. K).
Case 1:18-cv-02223-GBD-SN Document 183 Filed 08/12/20 Page 5 of 5

July 20, 2020
Page 5

       C. Documents Reflecting Wheeler’s Fox Appearances Should Be
          Produced as Published News Not Subject to the Privilege.

        Nineteen log entries are from Greg Wilson’s file and reflect appearances by
Wheeler on the Fox network. See Ex. B. Topics include: “Wheeler rips anti-police
sentiment at DNC as ‘disappointing’” and “Eric Shawn reports: Insanity or radical
Islamic terrorism”. Most notably, 3 of the entries occurred over 2 months after
Wheeler’s role in the exploitation of Joel and Mary Rich was publicly revealed. See
id. (FoxNews_Priv_0247, 248, 480). Plaintiffs have repeatedly requested,
including most recently on June 30, 2020, documents sufficient to show Wheeler’s
appearances of Fox. Fox has refused – stating that it will only provide “total
payments per calendar year.” Nothing in the log shows that these entries involve
newsgathering at all – they appear to reflect the fact of appearances. At the very
least, Fox should be required to produce evidence regarding each Rod Wheeler
appearance on Fox News, regardless of custodian, so that Plaintiffs may question
Mr. Wheeler about those appearances.

                                    Conclusion

        Plaintiffs have every reason to be wary that Fox will use the newsgathering
privilege as both a shield and a sword. Fox first attempted to avoid wholesale
producing or logging 2060 documents, by arguing that even if they were relevant,
they were protected by a blanket assertion of newsgathering privilege. Only after
the Court held that the documents satisfy Rule 26(b)’s relevance threshold did Fox
admit that a subset of these documents are not privileged at all and produce a late-
breaking affidavit admitting that Zimmerman relied on Butowsky, who by his own
admission “ha[d] no credibility” as a source. FoxNews0006066 (Butowsky: “I’m
actually the one who’s been putting this together but as you know I keep my name
out of things because I have no credibility.”) (Ex. L). The log Fox produced
confirmed exactly what Plaintiffs claimed: Fox and Butowsky collaborated
extensively on “politically motivated” stories including the Seth Rich story. Yet
Fox intends to “vigorously contest” this, while withholding the evidence that
refutes Fox’s position.

       At this time, all Plaintiffs seek is a complete picture of what Fox is
withholding in the form of a document by document log and production of a handful
of specific documents. Based on the positions Fox takes in this case, Plaintiffs
respectfully reserve the right to seek production of further documents on Fox’s log
or move to preclude Fox’s defenses relating to these documents.

Respectfully,


Elisha Barron
Counsel for Joel & Mary Rich
Case 1:18-cv-02223-GBD-SN Document 183-1 Filed 08/12/20 Page 1 of 2




                       EXHIBIT E
Case 1:18-cv-02223-GBD-SN Document 183-1 Filed 08/12/20 Page 2 of 2
Case 1:18-cv-02223-GBD-SN Document 183-2 Filed 08/12/20 Page 1 of 2




                       EXHIBIT H
Case 1:18-cv-02223-GBD-SN Document 183-2 Filed 08/12/20 Page 2 of 2
Case 1:18-cv-02223-GBD-SN Document 183-3 Filed 08/12/20 Page 1 of 5




                       EXHIBIT K
Case 1:18-cv-02223-GBD-SN Document 183-3 Filed 08/12/20 Page 2 of 5
Case 1:18-cv-02223-GBD-SN Document 183-3 Filed 08/12/20 Page 3 of 5
Case 1:18-cv-02223-GBD-SN Document 183-3 Filed 08/12/20 Page 4 of 5
Case 1:18-cv-02223-GBD-SN Document 183-3 Filed 08/12/20 Page 5 of 5
